
	

113 SJ 16 IS: Proposing an amendment to the Constitution of the United States to limit the power of Congress to impose a tax on a failure to purchase goods or services.
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Rubio (for himself,
			 Mr. Lee, Mr.
			 Barrasso, Mr. Enzi,
			 Mr. Inhofe, Mr.
			 Johnson of Wisconsin, Mr.
			 Risch, and Mr. Thune)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States to limit the power of Congress to impose a tax on a failure to purchase
		  goods or services.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Congress shall make no law that imposes a
				tax on a failure to purchase goods or
				services.
					.
		
